Citation Nr: 9910517	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1962 to April 
1971 and from June 1971 to November 1992.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, for additional development.  Following 
the requested development, the RO in October 1998 continued 
its denial of the claimed benefits.  The matter is now before 
the Board for final appellate consideration.  

In a written argument dated in March 1999, the veteran's 
representative raised the issue of entitlement to compensable 
evaluations for service-connected bilateral knee 
disabilities.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.  

In addition, the representative in March 1999 raised the 
issue of entitlement to service connection for residuals of a 
left wrist sprain.  This claim was denied by a rating 
decision dated in October 1998, and the veteran was so 
advised in a letter dated later the same month.  It is 
unclear from the record whether the representative is 
attempting to reopen this claim.  The RO should undertake any 
action deemed appropriate with respect to this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent medical evidence has been submitted to show 
that the veteran has a right wrist disability other than 
arthritis of the right wrist, and no competent medical 
evidence has been submitted to relate any current right wrist 
arthritis to service or to an incident of service origin.  

3.  It is not medically demonstrated that the veteran 
currently has asthma.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for a right wrist 
disability or asthma.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold question to 
be addressed in this case is whether the veteran has 
submitted evidence of well-grounded claims.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. 
App. at 81.  

A.  Right Wrist Disability

The veteran's service medical records indicate that he was 
treated in July 1986 for a painful wrist after falling while 
jogging.  On examination, no open fracture was noted, but 
minor edema was present, the wrist was tender on palpation, 
and range of motion was slightly affected.  No dislocation 
was noted.  The assessment was sprained wrist.  

The report of a VA examination dated in January 1993 states 
that the veteran complained of injuring his wrist in 1972 and 
of experiencing pain since then.  He related that he did not 
limit his activities and that he felt no weakness, just a 
slight pain at the root of his right hand, particularly on 
dorsal extension.  On examination, his extremities were 
freely mobile.  There was tenderness over the right wrist 
dorsally, just beyond the tip to the ulna.  No deformity was 
noted, and motion was entirely free.  The range of motion of 
the wrist was normal.  X-rays of the wrist were interpreted 
as normal.  The pertinent diagnosis was contusion of the 
right wrist with residual pain in the wrist.  

At his personal hearing in December 1993, the veteran 
testified that he sprained his right wrist in July 1986.  He 
stated that he fell and put all of his weight on his right 
hand.  He testified that he just put a little wrap on it.  He 
said that since that time, he had noticed that he had been 
losing his grip strength.  He stated that he had pain if he 
lifted something and that the object would start to slip.  He 
reported that he did not experience swelling but that his 
wrist was tender at the extremes of motion of the wrist.  He 
testified that he could not flex his wrist backward as much 
as he used to and that he was losing his gripping power in 
his right thumb.  

When examined by VA in January 1996, the veteran had an 
essentially normal range of motion of the wrist. However, X-
ray studies of the right wrist visualized degenerative 
changes at the carpometacarpal joint, and a bone island was 
identified within the scaphoid.  The examiner's diagnoses 
included "status post sprain, right wrist, circa 1986, 
without objective residual."  

The diagnosis entered in January 1996 was echoed on VA 
orthopedic examination in March 1997, when the examiner 
diagnosed a history of right wrist sprain "by old records" 
with the wrist normal on examination at that time.  While the 
examiner noted that X-rays of the right wrist in January 1996 
visualized mild degenerative arthritis of the first 
carpometacarpal joint, the examiner did not attribute this to 
service or to any incident of service origin.  It is notable 
that X-rays of the right wrist in January 1993 were normal, 
that the veteran's current complaints referred to the left 
wrist, and that a degenerative arthritic process was 
diagnosed in both wrists that was felt to be asymptomatic on 
the right.  The veteran gave a history of a fall in service 
involving the right wrist, but the use of the term 
"degenerative" by the VA orthopedic examiner, as well as 
the bilateral involvement of the degenerative process, 
indicates that the arthritis of the right wrist was not 
caused by trauma.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996).  Although a continuity of symptomatology is claimed, 
there is no competent medical evidence relating the current 
right wrist degenerative changes to service, to any fall in 
service, or to any ongoing complaints.  The orthopedic 
examiner in March 1997 was of the opinion that no significant 
functional disability of the right wrist was present, as 
examination findings were entirely within normal limit and 
revealed painless and full range of motion of the wrist.  
Indeed, the examiner seemed to doubt, based on his findings 
and a review of the record, that the veteran sustained a 
right wrist injury in service.  Thus, the findings on recent 
orthopedic examination do not support the contention that the 
veteran has had continuity of symptomatology with pain and 
steady degeneration of the right wrist since service.  

Although arthritis is a chronic disorder for purposes of 
entitlement to VA compensation benefits, 38 U.S.C.A. § 1101 
(West 1991), neither the veteran nor his representative is 
competent under the law to attribute any current arthritic 
process of the right wrist to service or to a traumatic 
incident in service, as this requires medical expertise.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent medical 
evidence showing a current right wrist disability other than 
arthritis, and in the absence of competent medical evidence 
relating any right wrist arthritis to service or to an 
incident of service origin, the claim for service connection 
for a right wrist disability is not well grounded and must be 
denied.  Epps v. Gober, 126 F.3d at 1468; Caluza v. Brown, 7 
Vet. App. at 506.  

B.  Asthma

The service medical records indicate that on an examination 
in June 1966, the veteran checked the "yes" block regarding 
asthma, although an examination showed him to be 
asymptomatic.  On examinations in 1971, the veteran listed 
asthma, but the examinations were negative for pertinent 
findings.  In June 1974, the veteran listed asthma as a 
child, but the examination was likewise negative.  In March 
1976, the veteran noted asthma, but the examination was 
negative.  On an examination in March 1977, the veteran 
related asthma, the last episode in 1950 when he was age 10.  
He reported that he had had no emergency room visits, was on 
a "hypoallergic" diet and had had no recurrence since age 
10.  A notation of NCD - not considered disqualifying - was 
made.  

An examination report dated in June 1979 notes a history of 
asthma that was not considered disqualifying.  The 
examination report notes wheezing throughout all lung fields 
but contains an NCD entry.  An examination report dated in 
August 1980 is negative for findings referable to asthma.  An 
examination report dated in March 1982 states that the 
veteran had asthma in childhood but had no symptoms 
currently.  The report notes a question of coarse rales and a 
history of asthma but contains no diagnosis of asthma.  

An examination report dated in August 1983 states that the 
veteran had the onset of asthma in childhood and occasionally 
had some hay fever.  In February 1985, the veteran filled out 
a questionnaire on which he answered "no" to asthma and 
"seldom" to hay fever.  A treatment note dated in March 1985 
contains a diagnosis of acute bronchitis but is negative for 
complaints or findings of asthma.  An April 1985 examination 
report notes a history of hay fever, not considered 
disqualifying, and a history of asthma as a child without 
adult attacks.  It was reported at that time that no 
medications were being taken.  The condition was listed as 
NCD.  An annual examination dated in October 1986 lists a 
history of asthma in childhood, but the examination was 
negative for complaints or findings of asthma.  

A treatment note dated in December 1987 states that the 
veteran's last exacerbation of asthma was 21 years 
previously.  A February 1988 examination report notes asthma 
in childhood, but an examination was negative.  A March 1988 
Respirator Medical Questionnaire/Examination noted that the 
veteran had asthma as a child but that he would have no 
problems wearing a respirator.  

On his annual examination in April 1989, the veteran listed 
asthma and hay fever.  The examination was negative.  
Similarly, he listed asthma in childhood on a September 1990 
examination, but the asthma was not considered disqualifying.  
The report of an examination dated in October 1992 lists 
complaints referable to hay fever of watery eyes and runny 
nose when cutting grass.  The report indicates that the 
veteran had asthma as a child and that the asthma had 
resolved.  Asthma was listed as not considered disqualifying.  

The report of a VA examination dated in January 1993 states 
that the veteran related a history of asthma during 
childhood, about age four, due to milk and chocolate 
allergies.  He related no recurrences during adulthood.  On 
examination, his chest was symmetrical, his lungs resonant 
and his breath sounds were "fascicular".  No rales, rhonchi 
or wheezing was present. Asthma was not diagnosed.  

At his personal hearing in December 1993, the veteran stated 
that he had had an asthma attack in December 1987.  He 
testified that his bronchial tube would get very restricted 
and that it would become difficult to breathe.  He said that 
he started to wheeze and have headaches and had to sit down 
and calm down.  He reported that he had reactions to whole 
milk and chocolate.  He stated that since he avoided whole 
milk and chocolate, his condition was getting no better or 
worse.  He said that every once in a while he could feel a 
little constriction and would start to wheeze.  

When examined by VA in January 1996, the veteran related a 
history of childhood asthma and said that he was noted to 
have wheezes on physical examinations in service.  However, 
he reported that he did not receive treatment for asthma 
during service.  He denied exertional shortness of breath and 
stated that he was not taking medications for asthma.  His 
lungs were clear, and no clubbing was found on examination.  
The diagnosis was childhood asthma with exacerbation in 
service, but without current treatment, and reduced forced 
expiratory volume at one second (FEV-1) on current 
evaluation.  

It is maintained by and on behalf of the veteran that his 
asthma was aggravated by service.  Although the service 
medical records contain a number of reports of pulmonary 
function tests that show a decreased FEV-1, the VA pulmonary 
examinations in January and March 1997 culminated in the 
assessment that there were no objective criteria to support a 
current diagnosis of asthma.  The examiner stated that 
pulmonary function tests in January 1996 resulted in findings 
that were within normal limits.  Although the veteran had 
childhood asthma with intermittent symptoms during service, 
the examiner noted that he had been essentially asthma-free 
for quite a few years.  The examiner's opinion was predicated 
on his examination of the veteran, as well as on a history 
obtained from the veteran and from the evidence of record.  

As indicated above, a well-grounded claim requires evidence 
of current disability.  Epps v. Gober, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. at 506.  In the absence of a 
current diagnosis of asthma, the claim for service connection 
for asthma is not well grounded and must be denied.  Even if 
asthma were shown currently, a medical opinion relating any 
current asthmatic condition to the findings noted in service 
would be necessary for the service connection claim to be 
well grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271-72 
(1997) (claim for service connection for residuals of left 
inguinal hernia repair not well grounded where there is no 
competent medical evidence linking any current postoperative 
residuals to a left inguinal herniorrhaphy in service nearly 
20 years previously to repair an inguinal hernia that 
preexisted service).  It follows that service connection for 
asthma must be denied.  


ORDER

Service connection for a right wrist disability is denied.  

Service connection for asthma is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

